Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: On page 6, paragraph [0029], line 7, “that” has been misspelled.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant states that the rolling imparts the band with an inner diameter of at least 1 ½ inches, and then adds that a central opening is defined by the band.  Thus, it is unclear if the inner diameter of the band and the central opening are the same or different embodiments.  The specification indicates that the central opening should have a diameter of at least 1 ½ inches, accordingly, the claim will be interpreted in that manner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu, US 2012/0211021, as further evidence shown in Thim (US 5,758,671).
Regarding claim 1, Hsu teaches a thick hair elastic (1), comprising:

Accordingly, Hsu discloses all the embodiments of claim 1 with the exception of detailing the size of the inner diameter of the central opening.  However, since the Hsu hairstyling device serves the same function as applicant’s claimed invention, i.e., making ponytails, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the Hsu ponytail holder in multiple sizes and proportions dependent upon the wearer’s hair fineness, age, curliness, length, etc., as necessary.  Further, it is well established that changes in size or shape are obvious in the lack of a showing of criticality.  See MPEP 2144 IV. A., entitled, “Changes in Size/Proportion.”
Regarding claim 2, the thick hair elastic of claim 1, Hus teaches the embodiment wherein the band assumes and/or maintains a toroid shape when placed on a surface (figure 3).  The Hsu hairstyling device is made of knitted yarn as is applicant’s device, which maintains a rolled shaped when placed on a surface.  It is well known that knitted yarn will retain a rolled up status when rolled up. 
In claims 3-8, applicant claims the inner diameter of the band is at least 1 3/4 inches, the inner diameter of the band is at least 2 inches (claim 4), the outer diameter of the band being at least 2 inches (claim 5), the outer diameter of the band being at least 2 ¼ inches (claim 6); the thickness of the band is about 1/4 inch or greater (claim 7), and the width of the band is about five-eighths of an inch or greater (claim 8).
As stated above, it is well established that changes in size or shape are obvious in the lack of a showing of criticality.  See MPEP 2144 IV. A., entitled, “Changes in Size/Proportion.”   The Hsu hairstyling 
Regarding claim 9, Hsu teaches the thick hair elastic of claim 1, wherein a knit of the band at least partially imparts the band with stretchability and resilience (page 1, column 2, paragraph [0025], lines 4-5).
Regarding claim 10, Hsu teaches the thick hair elastic of claim 1, wherein a fiber of the yarn (page 2, column 1, paragraph [0030], lines 4-5) at least partially imparts the band with stretchability and resilience.
Regarding claim 11, Hsu teaches the thick hair elastic, comprising:
a band (1) comprising a stretchable, resilient material knitted or woven (knitted wools, page 2, column 1, paragraph [0028], line 2) into a continuous loop (figure 1), with a continuous knit or weave and a width of each knit or weave being at least about twice the diameter of a yarn or fiber (figure 11) from which the band is formed, edges of the continuous loop being inwardly rolled (figure 6, page 1, column 2, paragraph [0025], line 19) around a circumference of the continuous loop to provide a rolled configuration of the band in which the band has rounded edges; and a central opening (11) through the band.
Accordingly, Hsu teaches all the embodiments of claim 11 with the exception of the central opening (11) having a diameter sufficient to enable the band to be worn comfortably around an individual’s wrist.  Furthermore, since the Hsu hairstyling device serves the same function as applicant’s claimed invention, i.e., making ponytails, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the Hsu ponytail holder in multiple sizes and proportions dependent upon the wearer’s hair fineness, age, curliness, length, etc., as necessary.  
Regarding claims 12, 13 and 14, applicant claims the central opening has a diameter of about 5/8 inches or more (claim 12), the band having a thickness about 1/4 inch or more (claim 13), and wherein the band has a width of about five-eighths of an inch or greater (claim 14).
As stated above, it is well established that changes in size or shape are obvious in the lack of a showing of criticality.  See MPEP 2144 IV. A., entitled, “Changes in Size/Proportion.”   The Hsu hairstyling device serves the same function as applicant’s claimed invention, i.e., making ponytails.  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the Hsu ponytail holder in multiple sizes and proportions dependent upon the wearer’s hair fineness, age, curliness, length, etc., as necessary.
Regarding claim 15, Hsu teaches t thick hair elastic of claim 11, wherein a knit of a weave of the band at least partially imparts the band with stretchability and resilience (page 1, column 2, paragraph [0025], lines 4-5).
	
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thim, US 5,758,671 in view of Dubelier, US 3,099,271.  
Regarding claim 16, Thim teaches the claimed invention of a method for holding hair (34) in a gathered arrangement (Figures 1 and 2), comprising:  wearing a thick hair elastic (30) around a wrist (36) of an individual until use of the thick hair elastic (30) in hair (34) of the individual is desired; and
removing the thick hair elastic (30) from the wrist (36).

Dubelier details the basic steps of a method for holding hair (530) in a gathered arrangement (figure 1) comprising:
placing a hand (figure 9) of the individual within a central opening of the thick hair elastic (22), (figure 9); stretching a band (rubber core (26)) of the thick hair elastic (22) and increasing a size of the central opening ((461), figure 9) with the hand;
pulling at least some of the hair (530) of the individual together to provide gathered hair (figure 1); placing the central opening of the thick hair elastic (22) over and around the gathered hair (530); and releasing the thick hair elastic (22) onto the gathered hair (530).
See also the method steps in column 2, lines 33-51 and column 3, lines 35-45.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Dubelier method of holding hair (530) in a gathered arrangement (figure 1) and apply that method to the Thim wearing apparel (30).  Applicant claims also “pulling at least some of the hair of the individual together” and this would be a necessary step to form a ponytail and is obvious to one of ordinary skill in the art.
Regarding claim 17, Dubelier teaches doubling the thick hair elastic (22), (figure 9), at least once to tighten a grasp of the thick hair elastic (22) on the gathered hair (530).
Regarding 18, the method of claim 16, further comprising:
pulling the thick hair elastic from the gathered hair to remove the thick hair elastic from the gathered hair without snagging or pulling the gathered hair.  Neither references details the removal of a wearing apparel from the hair (530), however, both Dubelier and Thim teach an elastic wearing accessory for the hair, accordingly, it would be obvious to remove the thick hair elastic (30) of Thim by 
Regarding claim 19, Thim teaches replacing the thick hair elastic (30) on the wrist of the individual.  Thim states the wearing accessory (30) made be worn on the wrist (figure 3), ankle (figure 4) or hair (figures 1 and 2), accordingly, it would be obvious to one or ordinary skill in the art to remove the thick hair elastic (30) from either the wrist, hair or ankle to another area as desired.  
Regarding claim 20, further comprising: washing the thick hair elastic, neither Thim nor Dubelier teach this step.  However, and in particular with regard to clothing items, it is obvious to one of ordinary skill in the art to wash a garment from time to time as is necessary.   Accordingly, it would be obvious to wash the Thim wearing apparel, which is stitched and made from cloth (column 4, lines 23-33), in order to remove soiling which occurs in the ordinary course of wearing apparel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Binder, US 5,067,177, teach a cuff-like tubular apparel than can be worn interchangeably on the wrist, ankle or hair.
Nahoum, DES. 353,226 teaches a hair band comprising woven fibers.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharon Kennedy whose telephone number is (571)272-8963. The examiner can Mondays through Thursdays from 8:00 AM to 5:30 PM. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez, can be reached on (571)272-4964.  The examiner’s alternate supervisor, Jacqueline Johanas, can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
/SHARON E KENNEDY/
 Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772